Citation Nr: 1010625	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  02-20 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for rheumatoid 
arthritis with lumbago.

4.  Entitlement to service connection for polyneuritis with 
neuralgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served with the Recognized Guerillas and the 
Philippine Commonwealth Army from September 1941 to March 
1946.

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from a December 1978 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was previously before the Board; the Veteran 
appealed the Board's September 2005 decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 'the 
Court').  By Order dated September 2007, the Court vacated 
the Board's September 2007 decision pursuant to a September 
2007 Joint Motion for Remand.  This matter was most recently 
before the Board in March 2009.  At that time, the Board 
found that the service connection issues on appeal must be 
considered to have arisen from a December 1978 RO rating 
decision, with a notice of disagreement submitted in February 
1979, a statement of the case issued in May 1979, and a 
substantive appeal filed in June 1979.  The Board remanded 
the service connection claims remaining on appeal for 
additional development.


FINDING OF FACT

The Veteran died in August 2008.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet.App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet.App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).


ORDER

The appeal is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


